NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT

                                         No. 13-2159

                                 MAMADOU COULIBALY,

                                               Petitioner

                                              v.

               ATTORNEY GENERAL UNITED STATES OF AMERICA

                           On Petition for Review of an Order of the
                               Board of Immigration Appeals
                                     (BIA A099-590-208)

                          Before: McKEE, Chief Judge, AMBRO and
                                   JORDAN, Circuit Judges

                        Submitted Pursuant to Third Circuit LAR 34.1(a)
                                        March 3, 2014

                               (Opinion filed: March 20, 2014)


                                          OPINION

McKEE, Chief Judge.

       Mamadou Coulibaly petitions for review of a final order of removal issued by the

Board of Immigration Appeals dismissing his appeal. For the reasons that follow, we will

deny Coulibaly’s petition for review.

                                              I.

       Because we write for the parties only, we need not recite the facts or procedural

history of this case.
       Coulibaly’s applications for adjustment of status and waiver of grounds of

inadmissibility are governed by the REAL ID Act. Pursuant to that Act, an adverse

credibility determination can be based on inconsistencies “without regard to whether an

inconsistency . . . goes to the heart of the applicant’s claim,” but these inconsistencies

must be considered as part of “the totality of the circumstances, and all relevant factors.”

8 U.S.C. § 1158(b)(1)(B)(iii).

       We have not addressed the REAL ID Act’s credibility provisions in a precedential

opinion, and we need not do so now because, even absent the BIA’s adverse credibility

determination, Coulibaly’s application for relief fails on the merits.

       Coulibaly bore the burden of establishing by clear and convincing evidence that he

is lawfully present in the United States pursuant to a prior admission. 8 U.S.C. §

1229a(c)(2)(B). However, this record fails to establish by any metric, let alone by clear

and convincing evidence, that Coulibaly was previously admitted. Accordingly, the

record does not compel reversal of the determination that Coulibaly failed to carry his

burden of proof. See 8 U.S.C. § 1182(a)(6)(A)(i). Accordingly, we will deny the

petition for review.




                                              2